UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 98-1336



HENRY T. SANDERS,

                                             Plaintiff - Appellant,

         versus


STATE OF MARYLAND,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-1654-PJM)


Submitted:   May 14, 1998                    Decided:   May 27, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry T. Sanders, Appellant Pro Se. Margaret Witherup Tindall,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mis-

cellaneous motions. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

leave to proceed in forma pauperis and dismiss on the reasoning of

the district court. Sanders v. Maryland, No. CA-97-1654-PJM (D. Md.
Feb. 13, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2